UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_______________________________
                               )
IBIN QADIR JACKSON,                 )
                                    )
                     Plaintiff,     )
                                    )
       v.                           )                 Civil Action No. 18-1978 (ABJ)
                                    )
DISTRICT HOSPITAL PARTNERS, L.P. )
   doing business as                )
   GEORGE WASHINGTON                )
   UNIVERSITY HOSPITAL,             )
                                    )
                     Defendant.     )
____________________________________)

                                  MEMORANDUM OPINION

       On July 16, 2018, pro se plaintiff Ibin Qadir Jackson brought this action in the Superior

Court for the District of Columbia against defendant District Hospital Partners, LP, d/b/a The

George Washington University Hospital (“GWUH”), alleging that he “was wrongfully terminated

for briefly . . . raising [his] voice in relation to being coerced and forced to work on 1 of the only

2 official holidays in the Mulsim [sic] religion.”      Ex. A to Notice of Removal [Dkt. # 1-2]

(“Compl.”) at 1. He attached to his complaint an unsworn and undated U.S. Equal Employme nt

Opportunity    Commission “Charge of Discrimination”            form that accused defendant        of

discriminating against him based on race, sex, religion, and retaliation in violation of the Civil

Rights Act of 1964, as amended (“Title VII”), 42 U.S.C. § 2000e, et seq. Id. at 4. Plaintiff seeks

lost wages from July 2016 to November 2017. Id. at 1; Resp. to Def.’s Mot. [Dkt. # 9] (“Pl.’s

Opp.”) at 2.

       On August 23, 2018, defendant removed this action pursuant to the Court’s federal question

jurisdiction, and it simultaneously moved to dismiss the complaint for failure to state a claim under
Federal Rule of Civil Procedure 12(b)(6). Notice of Removal [Dkt. # 1] ¶ 9; Civil Cover Sheet

[Dkt. # 1-1]. Plaintiff opposed that motion, maintaining that he stated a claim against defendant

under Title VII of the Civil Rights Act and “religious accommodation law.” Pl.’s Opp. at 1.

Defendant did not file a reply in support of its motion. For the reasons stated below, the Court

will deny defendant’s motion to dismiss and will allow plaintiff’s Title VII disparate treatment

claim, 42 U.S.C. § 2000e-2(a)(1), and retaliation claim, 42 U.S.C. § 2000e-3(a), to move forward.

                                         BACKGROUND

       The Court accepts the following factual allegations in pro se plaintiff’s filings as true, as it

must at this stage. Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C. Cir. 2000).

Plaintiff is a Muslim, African-American male who was formerly employed as an orderly, also

known as a “float technician,” by GWUH. Ex. B to Notice of Removal [Dkt. # 1-3] (“Charge of

Discrimination”) at 1. In his three-sentence complaint, plaintiff alleges that he was wrongfully

terminated in July 2016:

               I was wrongfully terminated for briefly (10 seconds) raising my voice in
               relation to being coerced and forced to work on 1 of the only 2 offic ia l
               holidays in the Mulsim [sic] religion, Eid-al-fitr. I routinely worked 64-80
               hours weekly and was refuse [sic] my only religious accommodatio n
               request in my 3 year tenure. . . . I was unemployed from July 2016-Nov[.]
               2017 and seeking lost wages.

Compl. at 1.    Defendant attached to his complaint his unsworn and undated “Charge of

Discrimination,” form which identifies the cause of discrimination as race, sex, religion, and

retaliation. Charge of Discrimination at 1.

       In the attached Charge of Discrimination, plaintiff expands upon the three-sentence

complaint. He alleges that he was scheduled to work from 7:00 pm to 7:00 am on July 6, 2016,

which coincided with “Eid-el Fatir,” a Muslim holiday to celebrate the end of Ramadan. Charge

of Discrimination at 1. He called his manager on that day to ask if he could take the day off, but



                                                  2
his manager declined his request, and told him he needed to work at “4S Medical Surgery,” an

assignment plaintiff described as requiring “technical skill.” Id. However, once plaintiff arrived

for his shift on July 6, he was told he would be a “sitter” in the Emergency Department, which

required him “to simply observe the patients.” Id. at 2. According to plaintiff, he “was fine with

working at 4S [Medical Surgery] as [he] liked the challenging environment,” id. at 1, but the

“sitter” assignment “felt like this was further punishment and retaliation for [his] religious beliefs.”

Id. at 2. Given the importance of religious observance on that day, plaintiff considered it

“demeaning for . . . GWU[H] to not give [him] the day off, [and] to tell [him] that [his] services

were needed in the emergency room, only to be now told, that [he] was to sit and observe patients.”

Id.

       Plaintiff went to the staffing specialist and hospital operations supervisor and raised his

voice stating that he “needed the day off to celebrate Eid,” and complaining that “[he] work[s]

really hard, and not be getting the day off and for what? For this? Anybody can be sitting at the

Emergency Department.” Charge of Discrimination at 2. The hospital operations specialist asked

plaintiff to “calm down,” sent him home because of his “state of mind,” and took his badge away.

Id. He was suspended from July 7, 2016, to July 10, 2016, and was told by his manager that

GWUH was “conducting an investigation” into the incident. Id.

       On July 20, 2016, plaintiff attended a meeting with his manager and the human resources

supervisor where he was terminated. Charge of Discrimination at 2. He was told that his behavior

on July 6 was “unprofessional and disruptive” and that he was being terminated because that was

his third incident of misconduct.    Id. According to plaintiff, the first incident occurred in 2014

when a patient was found sitting on the floor in his absence, and the second incident occurred in

May 2016 when he briefly left his post to go to an ATM. Id.




                                                   3
        Plaintiff states that he “believe[s] [he] was discriminated and retaliated against by GWU[H]

for exercising [his] religious rights for accommodations,” and he asked the EEOC to “enforce all

[his] federal rights.” Charge of Discrimination at 2. He claims that “other non-Muslim, non-Male,

non-African American individuals have been treated better than [him], and were not terminated

for ‘raising their voice.’” Id.

        It appears that plaintiff signed a copy of the Charge of Discrimination form on July 27,

2016, and submitted it to the EEOC. Ex. C to Notice of Removal [Dkt. # 1-4] (“Signed - Charge

of Discrimination”).    Defendant attached a copy of this signed document with its Notice of

Removal as well as a letter from the EEOC dated October 6, 2016, which informed defendant that

plaintiff had filed a charge of discrimination against it “based on religion, retaliation, race and sex,

and involv[ing] issues of discharge that are alleged to have occurred on or about July 20, 2016.”

Ex. C to Notice of Removal [Dkt. # 1-4] (“EEOC Notice of Charge of Discrimination”).

        Plaintiff’s EEOC case was dismissed approximately two years later on April 18, 2018.

EEOC Dismissal and Notice of Rights [Dkt. # 1-2]. Plaintiff attached to his complaint the EEOC

order titled “Dismissal and Notice of Rights” which informed him that the agency was closing his

case because it was “unable to conclude that the information obtained establishes violations of the

statutes.” Id.

        On July 16, 2018, plaintiff filed his discrimination suit in Superior Court for the District of

Columbia, see Compl., and on August 23, 2018, defendant removed the case to federal court and

simultaneously moved to dismiss the suit for failure to state a claim. Notice of Removal [Dkt. # 1];

Def.’s Mot. at Dismiss Pl.’s Compl. [Dkt. # 8] (“Def.’s Mot.”). That motion is fully briefed and

ripe for decision. See Pl.’s Opp.




                                                   4
                                    STANDARD OF REVIEW

       “To survive a [Rule 12(b)(6)] motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In Iqbal,

the Supreme Court reiterated the two principles underlying its decision in Twombly: “First, the

tenet that a court must accept as true all of the allegations contained in a complaint is inapplicab le

to legal conclusions.”   Iqbal, 556 U.S. at 678. And “[s]econd, only a complaint that states a

plausible claim for relief survives a motion to dismiss.” Id. at 679, citing Twombly, 550 U.S. at

556.

       A claim is facially plausible when the pleaded factual content “allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than

a sheer possibility that a defendant has acted unlawfully.” Id. A pleading must offer more than

“labels and conclusions” or a “formulaic recitation of the elements of a cause of action,” id.,

quoting Twombly, 550 U.S. at 555, and “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id.

       In evaluating a motion to dismiss under Rule 12(b)(6), a court must “treat the complaint’s

factual allegations as true and must grant plaintiff ‘the benefit of all inferences that can be derived

from the facts alleged.’” Sparrow, 216 F.3d at 1113 (internal citation omitted), quoting Schuler v.

United States, 617 F.2d 605, 608 (D.C. Cir. 1979); see also Am. Nat’l Ins. Co. v. FDIC, 642 F.3d
1137, 1139 (D.C. Cir. 2011), quoting Thomas v. Principi, 394 F.3d 970, 972 (D.C. Cir. 2005).

Therefore, when considering a motion to dismiss, a court must construe a complaint liberally in

the plaintiff’s favor. Kowal v. MCI Commc’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994).




                                                  5
Nevertheless, the court need not accept inferences drawn by the plaintiff if those inferences are

unsupported by facts alleged in the complaint, nor must the court accept plaintiff’s legal

conclusions. Id.; see also Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002).

        Where the action is brought by a pro se plaintiff, a district court has an obligation “to

consider his filings as a whole before dismissing a complaint,” Schnitzler v. United States, 761
F.3d 33, 38 (D.C. Cir. 2014), because such complaints are held “to less stringent standards than

formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520–21 (1972).

                                             ANALYSIS

I.      Courts must construe pro se filings liberally and must read all of the plaintiff’s filings
        together when evaluating a motion to dismiss.

        Defendant moves to dismiss on the ground that plaintiff failed to reference in his complaint

a “specific statute pursuant to which he is making his claim(s),” and as such “defendant has

insufficient notice.” Def.’s Mot. at 5, 7. Both plaintiff’s and defendant’s filings demonstrate that

defendant has sufficient notice of the basis of this suit.

        When determining whether a complaint fails to state a claim, courts consider “the facts

alleged in the complaint, documents attached as exhibits or incorporated by reference in the

complaint, and matters about which the Court may take judicial notice.” Gustave-Schmidt v. Chao,

226 F. Supp. 2d 191, 196 (D.D.C. 2002), citing EEOC v. St. Francis Xavier Parochial Sch., 117
F.3d 621, 624–25 (D.C. Cir. 1997). In construing pro se filings liberally, the court must read “all

of the plaintiff’s filings together.” Harris v. Fulwood, 947 F. Supp. 2d 26, 28–29 (D.D.C. 2013),

quoting Richardson v. United States, 193 F.3d 545, 548 (D.C. Cir. 1999); see also Plummer v.

Safeway, Inc., 934 F. Supp. 2d 191, 197 (D.D.C. 2013) (permitting factual detail from plaintiff’s

opposition to be considered to support plaintiff’s claims).




                                                   6
        Looking at plaintiff’s filings together, it is clear that plaintiff is suing defendant for

employment discrimination based on race, sex, religion, and retaliation under Title VII. The

complaint alleges that plaintiff was “wrongfully terminated,” Compl. at 1, and the EEOC Charge

of Discrimination he attached to the complaint, identifies the “cause of discrimination” as race,

sex, religion, and retaliation. Charge of Discrimination at 1. In his opposition, plaintiff specifica lly

asserts that he is bringing his claims under “Title VII of the Civil Rights Act of 1964” and

“religious accommodation law.” Pl.’s Opp. at 1, quoting 42 U.S.C. § 2000e-2(a)(1). So, looking

at plaintiff’s complaint, Charge of Discrimination, and response, defendant was plainly on notice.

        Even defendant’s own filings demonstrate that it is fully aware of the basis of this suit.

Defendant removed this case based on federal question jurisdiction and it acknowledged in its

Notice of Removal that plaintiff had attached to his complaint an unsigned and undated EEOC

Charge of Discrimination. Notice of Removal at 2. Defendant also acknowledged that prior to

the filing of this action, the EEOC notified GWUH that plaintiff had filed Title VII discrimina tio n

charges against it based on religion, retaliation, race and sex, arising from the same July 2016

incident and termination that is the basis of plaintiff’s complaint. Id. Notably, defendant attached

a signed version of plaintiff’s Charge of Discrimination form as well as the “Notice of Charge of

Discrimination” it received from the EEOC on October 6, 2016. EEOC Notice of Charge of

Discrimination. So, defendant’s argument that it lacks sufficient notice is belied by its own filings.

II.     Plaintiff has stated a claim for disparate treatment and retaliation under Title VII.

        Alternatively, defendant argues that even if the Court considers the complaint alongside

the Charge of Discrimination, plaintiff’s allegations are still insufficient to state a claim upon

which relief can be granted. Def.’s Mot. at 8–10. Defendant argues, without citing any legal

authority, that the case should be dismissed because “[p]laintiff does not claim to have any




                                                   7
entitlement to work in any specific unit for any specific work shift, and he does not allege any

damages arising from his work assignment on July 6, 2016.” Id. at 8. Defendant submits that the

complaint sets forth a legitimate, non-discriminatory reason for plaintiff’s termination: that he

raised his voice. Id. at 9. Finally, defendant quotes the Charge of Discrimination and argues that

plaintiff’s claim that he “‘was discriminated and retaliated against by GWU[H] for exercising [his]

religious right for accommodations’ . . . is a conclusory allegation that is lacking factual support.”

Id.

           Title VII makes it unlawful for an employer “to . . . discharge any individual, or otherwise

to discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s race, color, religion, sex, or national

origin.”     42 U.S.C. § 2000e-2(a)(1). To establish a prima facie case of disparate treatment

under Title VII’s antidiscrimination provision, a plaintiff must establish two essential elements :

“that (i) the plaintiff suffered an adverse employment action (ii) because of the plaintiff’s race,

color, religion, sex, national origin, age, or disability.” Baloch v. Kempthorne, 550 F.3d 1191,

1196 (D.C. Cir. 2008).

           However, at “the motion to dismiss stage, the district court cannot throw out a

[discrimination] complaint even if the plaintiff did not plead the elements of a prima facie case.”

Brown v. Sessoms, 774 F.3d 1016, 1023 (D.C. Cir. 2014), quoting Brady v. Office of Sergeant at

Arms, 520 F.3d 490, 493 (D.C. Cir. 2008). While a plaintiff need not plead a prima facie case at

this stage, he must nonetheless allege facts that if accepted as true would make his discrimina tio n

claims plausible. Harris v. D.C. Water & Sewer Auth., 791 F.3d 65, 70 (D.C. Cir. 2015).

           In the Title VII context, this pleading standard is particularly permissive. “Courts in this

Circuit ‘have consistently recognized the ease with which a plaintiff claiming employme nt




                                                    8
discrimination can survive . . . a motion to dismiss.’” McNair v. D.C., 213 F. Supp. 3d 81, 86

(D.D.C. 2016), quoting Fennell v. AARP, 770 F. Supp. 2d 118, 127 (D.D.C. 2011). Considering

that plaintiff is proceeding pro se, the Court finds that plaintiff’s allegations are sufficient to make

out a Title VII disparate treatment claim based on race, sex, and religious discrimination, see 42

U.S.C. § 2000e-2(a)(1), and a retaliation claim. See 42 U.S.C. § 2000e-3(a).

    a) Plaintiff pled a Title VII disparate treatment claim based on race, sex, and religious
       discrimination.

        Plaintiff alleges that he was “wrongfully terminated” on account of his race, sex, and

religion. Compl. at 1; Charge of Discrimination at 1. He claims that “other non-Muslim, non-

Male, non-African American individuals have been treated better than [him], and were not

terminated for ‘raising their voice.’” Charge of Discrimination at 2. While his filings lack detail,

plaintiff has alleged enough for his disparate treatment claims to move forward at this stage. He

alleges he suffered adverse actions – his suspension and termination – because of his race, religio n,

and sex. And he disputes the explanation given for his termination, alleging that other non-

Muslim, non-African-American, and female employees were treated more favorably because they

were not fired despite engaging in similar conduct. See, e.g., Winston v. Clough, 712 F. Supp. 2d
1, 10 (D.D.C. 2010) (holding plaintiff stated a claim for racial discrimination by alleging that he

was subject to discipline that “was motivated by [his] race and color” and “that other co-workers

outside [his] protected class” engaged in the same behavior for which he was disciplined “yet none

was suspended or disciplined for it”).

       Although defendant proffers a legitimate,          nondiscriminatory reason for plaintiff’s

termination, a plaintiff at the motion to dismiss stage is not required to negate defendant’s proffered

explanations. Rochon v. Gonzales, 438 F.3d 1211, 1220 (D.C. Cir. 2006); Munro v. LaHood, 839
F. Supp. 2d 354, 363 (D.D.C. 2012). However, the Court warns plaintiff that to survive a motion


                                                   9
for summary judgment he must present evidence, rather than mere allegations, that defendant’s

proffered nondiscriminatory reason for his termination is pretextual and that the employer

intentionally discriminated against him on the basis of his race, religion, and sex. 1 Wheeler v.

Georgetown Univ. Hosp., 812 F.3d 1109, 1114 (D.C. Cir. 2016). At the motion to dismiss stage,

the Court must accept plaintiff’s allegations as true, but that will not be the case when the case

advances to the summary judgment stage.

    b) Plaintiff pled a Title VII retaliation claim.

       The Court also finds that plaintiff sufficiently pled a retaliation claim. Title VII’s anti-

retaliation provision makes it unlawful for “an employer [to] ‘discriminate against’ an employee

. . . because that individual ‘opposed any practice’ made unlawful by Title VII or ‘made a charge,

testified, assisted, or participated in’ a Title VII proceeding or investigation.” Burlington N. &

Santa Fe Ry. Co. v. White, 548 U.S. 53, 56 (2006), quoting 42 U.S.C. § 2000e-3(a) (“It shall be an

unlawful employment practice . . . to discriminate against any . . . employee[] . . . because he has

opposed any . . . unlawful employment practice . . . or participated in any manner in an

investigation, proceeding, or hearing under this subchapter.”) (emphasis added). In order to




1      To meet this burden a plaintiff may rely on several categories of evidence:

               A plaintiff may support an inference that the employer’s stated reasons were
               pretextual, and the real reasons were prohibited discrimination or
               retaliation, by citing the employer’s better treatment of similarly situated
               employees outside the plaintiff’s protected group, its inconsistent or
               dishonest explanations, its deviation from established procedures or criteria,
               or the employer’s pattern of poor treatment of other employees in the same
               protected group as the plaintiff, or other relevant evidence that a jury could
               reasonably conclude evinces an illicit motive.

Walker v. Johnson, 798 F.3d 1085, 1092 (D.C. Cir. 2015). It is insufficient to “simply criticiz[e]
the employer’s decisionmaking process.” Hairston v. Vance–Cooks, 773 F.3d 266, 272 (D.C. Cir.
2014).


                                                10
establish a prima facie case of retaliation, a plaintiff must show (1) he engaged in a statutorily

protected activity; (2) he suffered an adverse employment action; and (3) there is a causal

connection between the two. Taylor v. Small, 350 F.3d 1286, 1292 (D.C. Cir. 2003). But at this

stage, a plaintiff need not plead each element of his prima facie retaliation case to survive a motion

to dismiss. See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511–12 (2002).

        A plaintiff can engage in “protected activity” by verbally complaining to his employer

about unlawful discrimination. Broderick v. Donaldson, 437 F.3d 1226, 1232 (D.C. Cir. 2006).

The plaintiff’s belief need not be legally accurate; what matters is whether the “employee

reasonably and in good faith believed” that the employer’s conduct was unlawful under Title VII.

McGrath v. Clinton, 666 F.3d 1377, 1380 (D.C. Cir. 2012) (emphasis in original). In retaliatio n

cases, close temporal proximity between the protected activity and the adverse action can be

evidence of a causal connection supporting an inference of retaliation. Talavera v. Shah, 638 F.3d
303, 313 (D.C. Cir. 2011).

        Here, plaintiff claims he was “retaliated against by GWU[H] for exercising [his] religio us

rights for accommodations.” Charge of Discrimination at 2. He reiterates in his opposition to the

motion dismiss that he was terminated “for protesting to a staffing specialist . . . that the law was

violated.”   Pl.’s Opp. at 4. This sufficiently alleges that he engaged in protected activity by

“protesting” what he considered discrimination during the July 6 incident. Plaintiff also asserts

that he was fired only two weeks after he spoke out against the alleged workplace discriminatio n.

See Charge of Discrimination. The close temporal proximity supports an inference of retaliatio n.

At this stage, these allegations are sufficient to sustain plaintiff’s retaliation claim.   But again,

plaintiff should note that at the summary judgment stage he will have to put forth “positive

evidence beyond mere proximity” to sustain his retaliation claim. Shah, 638 F.3d at 313.




                                                  11
                                         CONCLUSION

       For all these reasons, the Court will deny defendant’s motion to dismiss, and will allow

plaintiff’s Title VII disparate treatment claims and retaliation claim to move forward.

       A separate order will issue.

       SO ORDERED.




                                              AMY BERMAN JACKSON
                                              United States District Judge
DATE: August 1, 2019




                                                12